DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty (US 20200262305)


Regarding claim 1, Chakraborty teaches a method, comprising: maneuvering, by a Mobile Energy Storage Unit (MESU) (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity), to a transport that is stationary for an amount of time, that is not currently being charged, that is at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary) and retrieving, by the mobile energy storage unit, a minimum amount of energy from the transport (paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

    PNG
    media_image1.png
    569
    791
    media_image1.png
    Greyscale


Regarding claim 2, Chakraborty teaches the method of claim 1, comprising maneuvering, by the MESU, to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).

Regarding claim 3, Chakraborty teaches the method of claim 1, comprising determining, by the MESU, one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 4, Chakraborty teaches the method of claim 1, comprising determining, by the MESU, the transport is not currently being charged when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 5, Chakraborty teaches the method of claim 1, wherein the minimum amount of energy is based on a decreasing usage related to an amount of time remaining in a period of time, wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time remaining in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).

Regarding claim 7, Chakraborty teaches the method of claim 1, comprising stopping, by the MESU, the retrieving when one or more of audio and gesture from an authorized user of the transport indicates that the retrieving should stop (paragraph [0157] wherein a user interface with a voice activation may be used to command actions within the system)..

Regarding claim 8, Chakraborty teaches a Mobile Energy Storage Unit (MESU), comprising a processor configured to: maneuver to a transport that is stationary for an amount of time (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity), that is not currently in a state of charge, that is at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport ( paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary); and retrieve a minimum amount of energy from the transport (paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

Regarding claim 9, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to maneuver to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).

Regarding claim 10, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to determine one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 11, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to determine that the transport is not currently in a state of charge when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 12, Chakraborty teaches the MESU of claim 8, wherein the minimum amount of energy is based on a decrease of usage related to an amount of time that remains in a period of time, wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time that remains in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).


Regarding claim 14, Chakraborty teaches the MESU of claim 8, wherein the processor is configured to stop the retrieve when one or more of audio and gesture from an authorized user of the transport indicates that the retrieve should stop (paragraph [0157] wherein a user interface with a voice activation may be used to command actions within the system)..


Regarding claim 15, Chakraborty teaches the non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: maneuvering, by a Mobile Energy Storage Unit (MESU) (defined in paragraph [0105] wherein a Mobile Energy storage unit is interpreted as a mobile entity), to a transport that is stationary for an amount of time, that is not currently being charged, that is at a distance between the transport and the MESU and that is within a timeframe for the MESU to reach the transport( paragraph [0105] teaches wherein the mobile charging entities travel a distance to reach a transport that has been stationary); and retrieving, by the mobile energy storage unit, a minimum amount of energy from the transport(paragraph [0105] wherein the mobile entity is may receive charge from a transport interpreted as another entity).

Regarding claim 16, Chakraborty teaches the non-transitory computer readable medium of claim 15, comprising maneuvering, by the MESU, to another transport that previously did not have the minimum amount of energy but currently has the minimum amount of energy (defined in paragraph [0105] wherein maneuvering the MESU to another transport is interpreted as a vehicle may relay charge from one vehicle to another).


Regarding claim 17, Chakraborty teaches the non-transitory computer readable medium of claim 15, comprising determining, by the MESU, one or more of a current motion of the transport and an amount of time since the transport has been in motion (figure 17 shows wherein a routing algorithm is used to determine the current motion of the transport. Item 7014 teaches wherein the history of the entity is determined including how long vehicle has been in motion).

Regarding claim 18 Chakraborty teaches the non-transitory computer readable medium of claim 15, comprising determining, by the MESU, the transport is not currently being charged when the transport is located in an area not proximate to a charging station (figure 16 and defined in paragraph [0124] wherein determining if a transport is being charged is performed by a charge-distribution map which can be used to iteratively update, or update in real time, the charge-distribution map based on information about the current status of entities in the charge network to re-route entities as necessary and to schedule charge transactions).

Regarding claim 19, Chakraborty teaches the non-transitory computer readable medium of claim 15, wherein the minimum amount of energy is based on a decreasing usage related to an amount of time remaining in a period of time, wherein the period of time is related to a time of limited probable usage of the transport and an expiration of time remaining in the period of time (paragraphs [0080] and [0109] teaches wherein a the minimum amount of energy is based on a decreasing usage and a probable usage, interpreted as a predicted future usage as defined in paragraph [0125]).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 20200262305) in view Yonehana (U.S. 20170259674).

Regarding claim 6, Chakraborty teaches the method of claim 1, but does not explicitly teach comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
(defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty system with the charging interruption system of the Yonehana reference so that the vehicle is not damaged during charging.
The suggestion/motivation for combination can be found in the Yonehana reference in paragraph [0083] wherein charge termination is taught.  

Regarding claim 13, Chakraborty teaches the MESU of claim 8, but does not explicitly teach wherein the processor is configured to stop the retrieve when one or more the events occur on the transport: an initiation of an open door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
	Yonehana teaches comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport (defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).

The suggestion/motivation for combination can be found in the Yonehana reference in paragraph [0083] wherein charge termination is taught.  


Regarding claim 20, Chakraborty teaches the non-transitory computer readable medium of claim 15, but does not explicitly teach comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport.
	Yonehana teaches comprising stopping, by the MESU, the retrieving when one or more the following event occurs on the transport: an opening of a door of the transport; a utilization of a seat belt of the transport; and an interaction with an ignition of the transport (defined in paragraph [0083] wherein charging may be terminated in any of the following cases: (1) if the ignition switch is placed in an ON state, (3) if a door lock of the electric vehicle 12 is unlocked, (4) if a door of the electric vehicle 12 is opened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Chakraborty system with the charging interruption system of the Yonehana reference so that the vehicle is not damaged during charging.
.  










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090085522 A1	Matsumoto; Kazuaki
US 20120025764 A1	LEE; Chung Woo
US 20120109798 A1	Shelton; John Christopher et al.
US 20120299373 A1	YOSHIDA; Ichiro
US 20130119920 A1	Hsu; Yu-Ching et al.
US 20150298565 A1	IWAMURA; Kazuaki et al.
US 20150306967 A1	COHEN; Motty
US 20170259674 A1	YONEHANA; Atsushi
US 20170355354 A1	HASSOUNAH K
US 20190009756 A1	JACOBS; Paul
US 20190061546 A1	Miftakhov; Valery
US 20190308513 A1	AKHAVAN-TAFTI M
US 20190337392 A1	Joshi; Mahendra Ladharam et al.
US 20200144838 A1	PENILLA A A et al.
US 20200175614 A1	ANDERS K et al.
US 20200262305 A1	CHAKRABORTY; Prabuddha et al.
US 20200282859 A1	Shin; Min Ho
US 20210074094 A1	Schumacher; Uli Erich
US 20210291671 A1	Lu; Norman.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859